 In the Matter Of PRODUCERS COTTON OIL COMPANY, A CORPORATIONandCOTTONSEED AND VEGETABLE OIL WORKERS, No. 21946 and COTTON AND,FLAX PROCESSING WORKERS UNION, PARTY TO THE CONTRACTCase No. C-13012.-Deeided September 16, 19301Cottonseed and Linseed Products Manufacturing industry-Settlement:stipu-lation providing for compliance with the Act, including disestablishment of andabrogation of contract with company-dominated union, abrogation of individualcontracts of employment, and posting of notices-Order: entered on stipulation.Mr. Earle K. Shaave,for the Board.MoCuteheon, Olney,Manurwn & Greene,byMr.Farnham P.Griffiths,of San Francisco, Calif., for the respondent.Mr. William C. Crossland,of Fresno, Calif., for the Cl. F. P. W. U.Mr. E. F. Prior,ofWilmington, Calif., for the Union.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Cottonseed andVegetable Oil Workers, No. 21946, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Twentieth Region (San Francisco, California),. issuedits complaint on June 24,1939, against Producers Cotton Oil Company,a corporation, Fresno, California, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section Fr(1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of the com-plaint, notice of hearing thereon, and notice of postponement was dulyserved upon the respondent, the Union, and Cotton and Flax Proc-essing Workers Union, herein called the C. F. P. W. U., a labor organi-zation allegedly dominated and supported by the respondent.OnJuly 5, 1939, the respondent and the C. F. P. W. U. filed their respec-tiveanswersto the complaint in which they admitted some of theallegations concerning the nature and scope of the respondent's busi-15 N. L.R. B., No. 48.470 PRODUCERSCOTTON OIL COMPANY471ness but denied the allegation of unfair labor practices.On July 10,1939, the C. F. P. W. U. filed a petition to intervene in the proceeding.On July 17, 1939, the respondent filed an application fora subpoenadives tecwna.The application was denied by the Regional Directorwithout prejudice to the right to review the application before theTrial Examiner duly designated by the Board.Concerning the unfair labor practices, the complaint alleged in sub-stance that the respondent dominated and interfered with the C. F.P.W. U., by contributing financial support to and interfering withthe administration of said organization, that respondent entered intoan agreement with the C. F. P. W. U., which required as a conditionof employment membership in the C. F. P. W. U., that the C. F. P.W. U. did not represent a majority of the respondent's employees atthe date of the execution of said contract, or at any time, and that therespondent by the afore-mentioned activities and by urging, persuad-ing, and warning its employees to refrain from becomingor remainingmembers of the Union, and California State Council of Soap andEdible Oil Workers, affiliated with the American Federation of Labor,and Vegetable Oil Workers Union No. 21352-California, affiliatedwith the American Federation of Labor and with the California StateCouncil of Soap and Edible Oil Workers, interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On August 14, 1939, the respondent, the Union, the C. F. P. W. U.,and counsel for the Board entered into a stipulation in settlement of..the case.This stipulation provides as follows:STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between ProducersCotton Oil Company, a corporation, hereinafter sometimes calledthe respondent, Cottonseed and Vegetable OilWorkers, No.21946, hereinafter sometimes called Union No. 21946, Cotton andFlax ProcessingWorkers Union, hereinafter sometimes ' calledC. F. P. W. U., and Earle K. Shawe, Attorney, National LaborRelations Board, as follows :The respondent is a corporation existing under and by virtueof the laws of the State of California, having its principal officeand place of business in the City of Fresno, County of Fresno,State of California, 'hereinafter called the Fresno Plant.Re-spondent is engaged at its Fresno Plant in the processing of cotton-seed and linseed -and the manufacture of various cottonseed andlinseed products, and in the storing, sale and distribution thereof. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe total cost of all raw materials used by the respondent duringthe fiscal year beginning, July 1, 1937, to June 1, 1938, amounted toapproximately $2,015,546.43, of which amount approximately $73,-468.00 represents the cost of raw materials purchased and trans-ported from without the State of California to the Fresno Plant.During the same period the respondent sold cotton and variouscottonseed and linseed products amounting to approximately$2,212,628.97, of which amount approximately $638,223.52 repre-sents the value of goods which respondent sold and shipped topoints outside the State of California.For the purpose of thisproceeding, and not otherwise, the respondent stipulates to theabove facts and admits that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449.II1.California State Council of Soap and Edible Oil Workers,affiliated with the American Federation of Labor, is a labor or-ganization within the meaning of Section 2, subdivision (5) ofthe Act.2.Vegetable Oil Workers Union No. 21352-California,affili-ated with the American Federation of Labor and with the Cali-fornia State Councillof Soap and Edible Oil Workers,is or was alabor organization within the meaning of Section2, subdivision(5) of the Act.3.Cottonseed and Vegetable Oil Workers Union No. 21946,affiliated with the American Federation of Labor and with theCalifornia State Council of Soap and Edible Oil Workers, is alabor organization within the meaning of Section 2, subdivision(5) of the Act.4.Cotton and Flax Processing Workers Union is a labor or-ganization within the meaning of Section 2, Subdivision (5) ofthe Act.IIIAll the parties hereto waive their right to a hearing and to themaking of findings of fact'and conclusions by the National LaborRelations Board in the above-named proceeding, and agree thatthe formal papers in this proceeding, including the charges, com-plaint and notice of hearing, affidavit of service of the complaint,,the answer of the respondent therein, the answer and the petitionfor intervention of the C. F. P. W. U.) a copy of the Rules andRegulations of the National Labor Relations Board, and this stip-ulation shall constitute the entire record in. this case, and shalldispense with the necessity for said hearing already provided for PRODUCERS COTTON OIL COMPANY473in the complaint and notice of hearing issued herein. This waiverand agreement is conditioned upon approval of this stipulation bythe National Labor Relations Board.' IVWithout admitting that the unfair labor practices alleged inthe complaint or referred to in the form of order set forth belowhave been committed by or affecting any of the parties hereto, andexpressly on the understanding that nothing contained in this stip-ulation or in the Order entered by the Board shall be construedas an admission, express or implied, that any such unfair laborpractices have been committed' by or affecting. any of the partieshereto, the parties join in this stipulation to the end that theabove matter may be amicably settled.Therefore, to this end,upon the record herein, and upon this stipulation, if and whenapproved by the National Labor Relations Board, an order mayforthwith be entered by said Board providing as follows :1.Respondent, Producers Cotton Oil Company, will ceaseand desist from:(a) In any manner interfering with, restraining or coercingits employees at its Fresno Plant in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act ;(b)Urging, persuading or warning its employees to refrainfrom becoming or remaining members of Vegetable Oil WorkersUnion No. 21352-California and Cottonseed and Vegetable OilWorkers Union No. 21946, affiliated with the American Federa-tion of Labor and with the California State Council of Soapand Edible Oil Workers, or of any other labor organization ofits employees, and from threatening said employees with dis-charge or other reprisals if they become or remain membersof the above described labor organizations or any other labororganization ;(c)Urging, persuading or warning, in any way, or in anymanner influencing or attempting to influence its employees toform, join, assist or participate in, or not to form, join, assist orparticipate in, any labor organization, or in the manner or degreeof such forming, joining, assisting or participating in, any labororganization;'(d)Giving effect to those certain contracts. of employment,designated "Conditions of Employment", which were signed and 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDexecuted with respondent by employees at its Fresno Plant onor about October 28, 1937, and renewed on or about July 1, 1938,and on or about January 1, 1939;(e)Dominating or interfering with the administration of theC. F: P. W. IT., dominating or interfering with the formation oradministration of any other labor organization of its employees,or contributing financial or other support to the C. F. P. W. U.,or to any other labor organization of its employees;(f)Giving effect to any and all contracts in existence betweenthe respondent and the C. F. P. W. U.;(g)Recognizing the C. F. P. W. U. as the exclusive representa-tive of its employees.2.Respondent, Producers Cotton Oil Company, shall take thefollowing affirmative action in order to effectuate the policies ofthe National Labor Relations Act:(a)Withdraw all recognition from the C. F. P., W. U., as therepresentative of its employees at its Fresno Plant for the purposeof dealing with respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment and other conditionsof employment ; and disestablish the C. F. P. W. U.as suchrepresentative.(b) Inform personally in writing each and every one of itsemployees at the Fresno Plant that the respondent will cease anddesist from giving effect in any manner to the agreement enteredinto on or about March 24, 1939, between respondent and theC. F. P. W. U.(c) Inform personally in writing each and every one of its em-ployees at the Fresno Plant who has entered into one of the in-dividual contracts of employment, above referred to and desig-nated as "Conditions of Employment", that respondent will ceaseand desist from giving effect in any manner to said contract.(d)Post immediately, in conspicuous places throughout itsFresno Plant, and maintain for a period of at least sixty (60)days, notices stating that :(1)Producers Cotton Oil Company will cease and desist inthe manner aforesaid as set forth in Paragraphs IV 1 (a), (b),(c), (d), (e), (f) and (g).(2)Employees of Producers Cotton Oil Company at itsFresno Plant have the right to self-organization, and are freeto form, join, or assist labor organizations, to bargain collectivelywith the Producers Cotton Oil Company through representativesof their own, choosing, and to engage in concerted. activities, forthe purpose of collective bargaining with Producers Cotton OilCompany or for other mutual aid or protection. , PRODUCERSCOTTON OIL COMPANY475(3)Producers Cotton Oil Company has withdrawn all recogni-tion from the Cotton and Flax Processing Workers Union as therepresentative of its employees for the purpose of dealing withthe Producers Cotton Oil Company concerning grievances, labordisputes, 'Wages, rates of pay, hours of employment,.and otherconditions of employment, and that the said Cotton and FlaxProcessingWorkers Union is disestablishedas such representa-tive.(4)That the agreement entered into on or about March 24,1939, between the Producers Cotton Oil Company and the Cot-ton and Flax Processing Workers Union has, under this order,been abrogated and is null and void.(P) Individual contracts of employment designated as "Con-ditions of Employment" entered into between the Producers Cot-ton Oil Company and its employees have been, under this order,abrogated and are no longer in effect.'(e)Notify the Regional Director for the Twentieth Region ofthe National Labor Relations Board within ten (10) days of the.service of this order, by detailed report in writing, of the manner.and form in which respondent has complied with the said order.VIt is further stipulated and agreed that after the entry of theorder by the National Labor, Relations Board, as provided in thisstipulation, there may be entered in the United States Circuit!Court of Appeals for the Ninth Circuit a decree by said Courtenforcing in full the said order of the National Labor RelationsBoa.rd, and each of the parties hereto hereby consents to the entry.of such decree, and hereby waives prior notice thereof.VIIt is further stipulated and agreed that the entire agreementamong the parties hereto,as recited above and as their signaturesappearbelow,is contained within the terms of this stipulation,and there is no agreement,verbal or, otherwise,of any naturewhichvaries, alters or adds to this stipulation.VIIIt is expressly understood and agreed that this stipulation issubject to the approval of the National Labor Relations Board.In the event that the National Labor Relations Board does notapprove this Stipulation, it shall be null and void and neitherthis stipulation nor anything therein contained may be used asan admission or otherwise for or against any parties hereto. 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn August 23, 1939, the Board issued its order approving the abovestipulation,making it part of the record and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following : .FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTProducers Cotton Oil Company, a California corporation, has its-principal office and place of business in Fresno, California.Therespondent is engaged in the processing of cottonseed and linseed andthe manufacture of various cottonseed and linseed products, and in thestoring, sale, and distribution thereof.The total cost of raw materials used by the respondent during thefiscal year ending June 30, 1938, amounted to approximately $2,015,-546.43, of which amount approximately $73,468.00 represented the costof raw materials purchased and transported from without the Stateof California.The sales of the respondent during the same periodwere approximately $2,212,628.97, of which amount $638,223.52 rep-resented the value of goods which the respondent sold and shippedto points outside the State of California.The respondent admitsthat it is engaged in interstate commerce within the meaning of theAct.We find that the above-described operations constitute a continuous-flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Board.hereby orders that:1.Respondent, Producers Cotton Oil Company, will cease and.desist from :(a) In any manner interfering with, restraining or coercing itsemployees at its Fresno Plant in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargain,collectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargaining-or other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act; PRODUCERS COTTON - OTL COMPA\ S: '477(b)Urging, persuading or warning its employees to refrain frombecoming or remaining members of Vegetable Oil Workers UnionNo. 21352-California and Cottonseed and Vegetable Oil WorkersUnion No. 21946, affiliated with the American Federation of Laborand with the California State Council of Soap and Edible Oil Work-ers, or of any other labor organization of its employees, and fromthreatening said employees with discharge or other reprisals if theybecome or remain members of the above described labor organizations.or any other labor organization;(c)Urging, persuading or earning, in any way, or in any mannerinfluencing or attempting to influence its employees to form, join,:assist or participate in, or not to form, join, assist or participate in,.any labor organization, or in the manner or degree of such forming,joining, assisting or participating in, any labor organization;(d)Giving effect to those certain contracts of employment, desig-nated "Conditions of Employment,"' which were signed and executedwith respondent by employees at its Fresno Plant on or about Octo-ber 28, 1937, and renewed on or about July 1, 1938,.and on or about.January 1, 1939;(cl)Dominating or interfering with the administration of the-C.F. P. W. U., dominating or interfering with the formation or.administration of any other labor organization of its employees, or.contributing financial or other support to the C. F. P. W. U., or toany other labor organization of its employees;(f)Giving effect to any and all contracts in existence betweenthe respondent and the C. F. P. W. U.;(g)Recognizing the 'C. F. P. W. U. as the exclusive representa-tive of its employees.2.Respondent, Producers Cotton Oil Company, shall take the fol-lowing affirmative action in order to effectuate the policies of 'the.National Labor Relations Act :(a)Withdraw all recognition from the C. F. P. W. U., as the-representative-of its employees at its Fresno Plant for the purposeof dealing with respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment and other condi-tions of employment; and disestablish the C. F. P. W. U.as such.r'epresentative;(b) Inform personally in writing each and every one of its em-ployees at the Fresno Plant that the respondent will cease and desistfrom giving effect in any manner to the agreement entered into on-or about March 24, 1939, between respondent and the C. F. P. W. U.,(c) Inform personally in writing each and every one of its em-ployees at the Fresno Plant who has entered into one of the indi-vidual contracts of employment, above referred to and designated as 478DECISIONSOF NATIONAL LABOR RELATIONS BOARD"Conditions of Employment," that respondent will cease and, desistfrom giving effect in any manner to said contract;(d) Post immediately, in conspicuous places throughout its FresrimPlant, and maintain for a period of at least sixty (60) days, noticesstating that c(1)Producers Cotton Oil Company will cease and desist in themanner aforesaid as set forth in paragraphs 1 (a), (b), (c), (d), (e),(f), and (g).(2)Employees of. Producers Cotton Oil Company at its Fresno.Plant have the right to self-organization, and are free to form; join,or assist labor organizations, to bargain collectively with the Pro-ducers Cotton Oil Company through. representatives of their ownchoosing, and to engage in concerted activities, for the purpose ofcollective bargaining with Producers Cotton Oil Company or forother mutual aid or protection.(3)Producers Cotton Oil Company has withdrawn all recognitionfrom the Cotton and Flax Processing Workers Union as the repre-sentative of its employees for the purpose of dealing with the Pro-ducers Cotton Oil Company concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment; and that the said Cotton and Flax Processing WorkersUnion is disestablished assuch representative.(4)That the agreement entered into on or about March 24, 1939,between the Producers Cotton Oil Company and the Cotton andFlax Processing Workers Union has, under this order; been abrogated.and is null and void.(5) Individual contracts of employment designated as "Conditionsof Employment" entered into between the Producers Cotton OilCompany and its employees have been, under this order, abrogatedand are no longer in effect.(e)Notify the Regional Director for the Twentieth Region of theNational Labor Relations Board within ten (10) days of the serviceof this order, by detailed report in writing, of the manner and formin which respondent has complied with the said order.